Citation Nr: 1427124	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

  
THE ISSUES

1.  Entitlement to an initial compensable evaluation for muscle contraction headaches.

2.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder claimed as difficulty breathing, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to July 2009.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, evaluated as noncompensably disabling, and denied service connection for a skin rash and difficulty breathing.  

The issues of entitlement to service connection for a skin rash and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for muscle contraction headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the service connection claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, the Board notes that the Veteran's headache claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  In addition, the Veteran was afforded VA examinations which, taken together, are fully adequate to decide the claim adjudicated herein.  In this regard, the Board finds that the examinations fully address rating criteria for the claim at issue.  




II.  Analysis.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §1155 ; 38 C.F.R. §4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's muscle tension headaches have been rated as noncompensable under Diagnostic Code 8100 for migraine headaches.  This disability has been analogously rated under the provisions of Diagnostic Code 8199-8100 at all times during the appeal period.  See 38 C.F.R. §4.20 (providing for analogous ratings). 

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent) disabling. Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling. Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling. Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "prostrating attack" is not defined in regulation or case law, but can be defined as involving extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27   (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Review of the claims file reveals that the severity of the Veteran's headache disability warrants a 30 percent evaluation, but no more.  A June 2010 VA examination indicated that the Veteran had severe headaches that started in service.  He was treated with Motrin.  The examiner indicated that the headaches were present at some level on a daily basis with intense headaches once every 2 to 3 days, for which the Veteran had to stop working and take rest.  The headaches were predominantly diffuse and bilateral in the parietal areas with no nausea and vomiting and no sound sensitivity or classic aura, but with light sensitivity.   He was diagnosed with chronic muscle contraction headaches.  The Veteran was not indicated to be on medication for this condition.

The Veteran was afforded an additional VA examination dated in November 2012 in connection with the claim.  He was diagnosed with tension headaches, noted to have had their onset in 2003.  Symptoms included pain on both sides of the head with nausea, sensitivity to light and sound.  The indicated duration was less than one day, with typical pain on the right side of the head.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  For non-migraine headaches, the symptoms were indicated to occur less that once every two months.  The Veteran was found to have no very frequent prostrating and prolonged attacks on non-migraine headache pain.  When describing the impact of the headaches on the Veteran's ability to work, the examiner stated that the Veteran had functional limitation due to chronic pain and fatigue.  

The Veteran's outpatient treatment records were reviewed.  These records indicate complaints of headaches, with medication prescribed for pain.

A June 2011 statement from the Veteran indicated that he suffered from migraine headaches during and after service and was prescribed Butalbital and then Topiramate for his condition.  On several occasions in service he reported to sick call for his headaches.  He indicated that the headaches were productive of severe right and left eye pain and that he would retreat to a dark quiet room.  He continued to use medication for his headaches.

In this case, the evidence of record indicates that the Veteran's muscle contraction headaches are manifested by prostrating attacks averaging at least one in two months over the last several months.  While the most recent VA examination indicated that the Veteran did not have prostrating attacks, the June 2009 examination and the Veteran's statements indicate that he has symptoms consistent with such attacks, including sound and light sensitivity, retreating to a quiet dark room, and the prescription of medication for the condition.  The Veteran indicated that he would go to sick call on occasion for headaches in service and the 2009 examination indicated that the headaches were severe.  As such, resolving doubt in the Veteran's favor, the Board finds that the headache symptoms in the case most closely resemble the criteria for a 30 percent evaluation throughout the appeal period.  However, as the headaches were not demonstrated to be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, an evaluation in excess of 30 percent is not warranted.  

Further, no other Diagnostic Code is appropriately applied. The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case. See 38 C.F.R. § 4.124a.

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.   38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected headaches.  The rating assigned contemplates these symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .


ORDER

A 30 percent rating for muscle tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In connection with the Veteran's skin rash and respiratory claims, the June 2010 VA examination diagnosed eczema on the left posterior neck and typical asthma.  As such, these conditions are not undiagnosed illnesses for the purposes of 38 C.F.R. §3.317.  In addition, in March 2008, the Veteran was also noted to have airspace disease in the left lower lobe, possibly represent pneumonia in the appropriate clinical setting.  A September 2009 opinion indicated that the diagnosed asthma was less likely than not related to the noted airspace disease, as this was a one-time episode.  No further VA opinions were indicated with respect to these conditions.  The Veteran's outpatient treatment records indicated that the he had been seen for neck rash and decreased air.

In this case, the Board notes that, while neither eczema nor asthma are listed chronic conditions under 38 C.F.R. § 3.309, the diagnoses for these disorders arose shortly after the Veteran's discharge from the service.  A medical professional may find that such conditions had their onset during the Veteran's military service when such diagnoses are so close to service separation.  In this regard, the Board notes that the full complement the Veteran's service treatment records are unavailable and that a search for these records was unproductive.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Finally, while the September 2010 VA opinion did not find a link between the in-service notation of airspace disease and asthma, this finding does not preclude a finding that asthma had its onset in service.  As such, an opinion should be sought regarding whether the Veteran's diagnosed eczema and asthma had their onset in or as a result of active duty military service.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, updated VA and outpatient treatment records should be sought and associated with the Veteran claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of obtaining an opinion regarding whether determining whether the Veteran's diagnosed asthma and eczema had their onset in or as a result of active duty military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should also address whether any current skin or respiratory disorder constitutes a medically unexplained chronic multisymptom illness.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


